

117 S1075 IS: No Bailouts for Illegal Aliens Act
U.S. Senate
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1075IN THE SENATE OF THE UNITED STATESApril 12, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo withhold funding authorized under the American Rescue Plan Act from any State or unit of local government that provides relief funds or monetary payments through a program exclusively targeting illegal immigrants.1.Short titleThis Act may be cited as the No Bailouts for Illegal Aliens Act.2.Prohibition of the use of funds to offset payments to illegal aliens(a)In generalTitle IX of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended by adding at the end the following:9913.Prohibition of use of funds to offset payments to illegal aliensNotwithstanding any other provision of this Act or any amendment made by this Act, no funds made available under this Act, or by any amendment made by this Act, may be made available to a State or a unit of local government unless the State or local government certifies that it is not providing relief funds or monetary payments that are targeted exclusively to individuals who are believed to be unlawfully present in the United States..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any funds made available under the American Rescue Plan Act of 2021 (Public Law 117–2) on or after the date of the enactment of such Act.